Citation Nr: 0905843	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for ureterolithiasis 
claimed as kidney stones.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for Asiatic flu. 

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a sinus condition.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a ruptured disc.
 
6.  Entitlement to service connection for post-traumatic 
stress disorder.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for stomach problems as 
due to exposure to ionizing radiation.  

9.  Entitlement to service connection for arthritis of 
multiple joints as due to exposure to ionizing radiation.  

10.  Entitlement to service connection for liver problems as 
due to exposure to ionizing radiation.  

11.  Entitlement to service connection for memory problems as 
due to exposure to ionizing radiation.  

12.  Entitlement to service connection for dental treatment 
purposes, for loose teeth as due to trauma.   

13.  Entitlement to an initial compensable rating for hearing 
loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1967 to December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2005, February 
2006, and June 2007, of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2008, the Veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record.

Following the hearing, the Veteran submitted additional 
argument and evidence.  The Veteran has submitted a waiver, 
in writing, to allow the Board to specifically consider 
additional VA medical records without initial RO 
consideration.  38 C.F.R. § 20.1304(c).  However, the Veteran 
did not waive the right to have other evidence that he 
subsequently submitted, reviewed by the RO.  The additional 
evidence consists of witness statements and medical records, 
which is duplicative of evidence already of record and does 
not have a bearing on the appellate issues.  For this reason, 
referral of the additional evidence to the RO for initial 
consideration is not warranted.  38 C.F.R. § 20.1304(c).

In October 2005, the Veteran perfected an appeal of his claim 
of service connection for post-traumatic stress disorder.  
Correspondence from the Veteran in January 2007 was 
interpreted by the RO as a withdrawal of his appeal for post-
traumatic stress disorder and application to reopen the 
claim.  Accordingly, by a rating decision in June 2007, the 
RO adjudicated the claim of service connection for 
depression, claimed as post-traumatic stress disorder, as a 
new and material evidence claim.  Subsequently, the Veteran 
perfected an appeal of the June 2007 RO rating decision.  
However, as the Veteran manifested his intent to continue his 
appeal of the claim of service connection for post-traumatic 
stress disorder throughout the appeal period since he 
initially file his claim of service connection, and it is to 
his benefit to adjudicate the claim on the merits, the Board 
finds that the Veteran's January 2007 correspondence was not 
a withdrawal of the claim on appeal, and the claims are 
separate claims of service connection and hence are as styled 
above.  


FINDINGS OF FACT

1.  In a rating decision in January 2002, the RO denied the 
Veteran's claims of service connection for a chronic sinus 
condition, ureterolithiasis claimed as kidney stones, and 
Asiatic flu; the Veteran was notified of the adverse 
determination and of his procedural and appellate rights and 
did not appeal the adverse determination. 

2.  The additional evidence presented since the rating 
decision of January 2002, denying the claim of service 
connection for ureterolithiasis claimed as kidney stones, is 
either cumulative of evidence previously considered or does 
not relate to an unestablished fact necessary to substantiate 
the claim. 

3.  The additional evidence presented since the rating 
decision of January 2002, denying the claim of service 
connection for Asiatic flu, is either cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim. 

4.  The additional evidence presented since the rating 
decision in January 2002 by the RO, which denied the 
Veteran's claim of service connection for a sinus condition, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.

5.  A chronic sinus condition was not affirmatively shown to 
have had onset during service, and a sinus condition, first 
diagnosed after service, is unrelated to an injury, disease, 
or event of service origin. 

6.  The competent evidence does not causally relate 
hypertension to active service, nor is there a showing of 
continuity of symptomatology after service, and hypertension 
first diagnosed more than one year after service discharge, 
is unrelated to an injury, disease, or event of service 
origin. 

7.  A back condition, to include a ruptured disc, was not 
affirmatively shown to have had onset during service; a 
ruptured disc, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin.

8.  The Veteran did not engage in combat and there is no 
credible supporting evidence, including the service records 
or from sources other than the service records, that any 
alleged in-service stressor occurred to support the diagnosis 
of post-traumatic stress disorder. 

9.  Depression was not documented during service, and there 
is no competent medical evidence of a nexus between the post-
service diagnosis of major depressive disorder and service.

10.  The Veteran was not involved in a radiation-risk 
activity.

11.  A stomach condition was not affirmatively shown to have 
had onset during service, and stomach problems documented 
after service are unrelated to an injury, disease, or event 
of service origin, including claimed radiation exposure. 

12.  Arthritis of multiple joints was not documented in 
service and arthritis, first documented more than one year 
after service discharge, is not related to an injury, 
disease, or event of service origin, including claimed 
radiation exposure. 

13.  Memory problems were not documented in service and a 
memory disability is not currently shown.  

14.  Liver problems were not documented in service and a 
liver disability is not currently shown.  

15.  The claim of service connection for dental 
disability/outpatient dental treatment was received in 2004; 
the Veteran does not have a dental disability resulting from 
combat wounds or service trauma and was not a prisoner of 
war; it is not shown that the Veteran's dental disability is 
aggravating or complicating any of his service connected 
disabilities, and; the Veteran's service connected 
disabilities are not rated as 100 percent disabling and there 
is no evidence that he has participated in a rehabilitation 
program under 38 U.S.C. Chapter 31.

16.  Throughout this appeal, the Veteran's bilateral hearing 
loss has been manifest by auditory acuity level I in the 
right ear and auditory acuity level I in the left ear.


CONCLUSIONS OF LAW

1.  The rating decision of January 2002 by the RO is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for ureterolithiasis 
claimed as kidney stones.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp.2008); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence has not been presented to 
reopen the claim of service connection for Asiatic flu.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp.2008); 38 C.F.R. 
§ 3.156 (2007).

4.  The additional evidence presented since the rating 
decision by the RO in January 2002, denying the claim of 
service connection for a sinus condition, is new and 
material, and the claim of service connection for a sinus 
condition is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

5.  A sinus condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008). 

6.  Hypertension was not incurred in or aggravated by 
service, and it may not be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303, 3.307, 3.309 
(2008).

7.  A ruptured disc was not incurred in or aggravated by 
service and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

8.  Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A.  §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

9.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5107(b), (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008). 

10.  Stomach problems were not incurred in or aggravated by 
service and stomach problems may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).

11.  Arthritis of the joints was not incurred in or 
aggravated by service and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).

12.  Liver problems were not incurred in or aggravated by 
service and liver problems may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).

13.  Memory problems were not incurred in or aggravated by 
service and memory problems may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).

14.  The criteria for service connection for loose teeth for 
treatment purposes have not been met.  38 U.S.C.A. §§ 1110, 
1712, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2008).

15.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements consist 
of the types of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2004, November 2005, December 
2005, January 2007, and May 2008. 

New and Material Evidence Claim

The Veteran was notified that new and material was needed to 
reopen the claims of service connection, that is, evidence 
not previously considered, which was not redundant or 
cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied.  
The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

Service Connection Claims

On the claims of service connection, the Veteran was notified 
of the type of evidence needed to substantiate the claims, 
namely, evidence of a current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service; and evidence that the disabilities were caused or 
aggravated by a service-connected disability.  On the claim 
of service connection for post-traumatic stress disorder, the 
notice included a questionnaire for post-traumatic stress 
disorder in order to elicit information to corroborate the 
alleged in- service stressors.

Initial Increased Rating Claim

The RO provided pre-adjudication VCAA notice on the 
underlying claim of service connection.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for hearing loss.  Dingess, 
19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

In all the claims, the Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); cf Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); cf Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statements of the case, dated in June and August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  

The Veteran was afforded VA examinations to evaluate his 
claim for an initial compensable rating for hearing loss.  As 
for the Veteran's applications to reopen the claims of 
service connection, although the Veteran was not examined for 
the purpose of addressing the underlying claims of service 
connection, an examination was not required because there is 
no indication that the claimed disabilities may be associated 
with service and the competent medical evidence of record is 
sufficient to make a decision on the claim.  As for the 
claims of service connection, the evidence does not indicate 
that the disabilities may be associated with an event, 
injury, or disease in service.  VA is not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between the claimed 
disability and service.  For these reasons, remanding for VA 
medical examinations is not warranted.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i). 

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

New and Material Evidence Claims

Ureterolithiasis 

Procedural History and Evidence Previously Considered

By a decision dated in January 2002, the RO denied the 
Veteran's claim of service connection for ureterolithiasis 
claimed as kidney stones, because the service medical records 
did not document this condition and there was no medical 
evidence that it was etiologically linked to service.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in January 2002 is summarized as follows:

The service treatment records contain no complaint, history, 
finding or diagnosis of ureterolithiasis or kidney stones.  

After service, private medical records starting in 1983, 
recorded a diagnosis of and treatment for kidney stones, to 
include removal of ureteral calculus in 1994 and 1999.  




Current Application

Although the prior decision in January 2002 by the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. 
§ 5108. 

The application to reopen the claim of service connection for 
ureterolithiasis was received in 2004, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence Analysis:

The additional evidence is not new and material.  The 
evidence added to the record since the last final denial 
includes mainly evidence of post-service treatment for kidney 
stones, which was previously considered.  It duplicates 
evidence previously of record.  It does not have any bearing 
on a nexus between current disability and service.  In other 
words, the additional evidence added to the record does not 
provide any medical basis to relate the Veteran's kidney 
stones to service.  In addition to the evidence being 
duplicative, the Veteran's lay statements as to diagnosis or 
causation may not comprise material evidence.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  

To the extent that the Veteran's testimony and statements 
that he was treated for blood in the urine in service, are 
offered as evidence that ureterolithiasis originated in 
service, ureterolithiasis is not a condition under case law 
where lay observation has been found to be competent to 
establish the diagnosis and the determination as to the 
diagnosis of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  A layperson is 
not competent to offer an opinion on a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Where as here, there is a question which is medical in nature 
involving medical causation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements and testimony as competent evidence to 
the extent that he asserts that he currently suffers from 
ureterolithiasis as related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for ureterolithiasis is not reopened.  
As the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993). 


Asiatic Flu

Procedural History and Evidence Previously Considered

By a decision dated in January 2002, the RO denied the 
Veteran's claim of service connection for Asiatic flu, based 
on the grounds that while the service medical records 
contained a finding of influenza, there was no evidence of a 
post-service disability associated with Asiatic flu.  The 
Veteran did not appeal the denial of the claim, and the 
rating decision became final based on the evidence of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in January 2002 is summarized as follows:

The service treatment records show that in January 1969, the 
Veteran complained of chills, myalgia, malaise, fever, and 
nausea.  The diagnosis was influenza.  The remainder of the 
service medical records, to include the August 1970 
separation examination report, contain no complaint, history, 
finding or diagnosis of Asiatic flu or influenza.  

After service, in December 1996, the Veteran was treated for 
bronchitis and flu.  

Current Application and Legal Analysis

The application to reopen the claim of service connection for 
an Asiatic flu was received in 2004.  The current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 therefore applies. 

The additional evidence is not new and material.  It consists 
of VA records showing that in 2002 and 2007 the Veteran 
received influenza immunizations.  The evidence does not 
include competent medical evidence that cures the prior 
evidentiary defect, that is, evidence of a chronic Asiatic 
flu disability that originated in service.  

To the extent the Veteran's statements and testimony are 
offered as evidence of a current disability, Asiatic flu is 
not a condition under case law where lay observation has been 
found to be competent to establish the diagnosis and the 
determination as to the diagnosis of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  A layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there is a question of a diagnosis, not 
capable of lay observation, which is medical in nature, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For these 
reasons, the Board rejects the Veteran's statements as 
competent evidence to the extent that he asserts that he 
currently suffers from Asiatic flu as related to service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for Asiatic flu is not reopened.  As 
the claim is not reopened, the benefit-of-the-doubt standard 
of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993). 





Sinus Condition

Procedural History and Evidence Previously Considered

By a decision dated in January 2002, the RO denied the 
Veteran's claim of service connection for a sinus condition 
on the grounds that there was no evidence that the Veteran 
developed a chronic sinus condition in service.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at that 
time. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The pertinent evidence of record at the time of the RO's 
decision in January 2002 is summarized as follows:

The service treatment records show that in April 1969, a 
clinician recorded complaints of acute sinusitis and 
gastroenteritis.  He was treated with antibiotics and 
released.  The remainder of the service medical records, to 
include the August 1970 separation examination report, 
contain no complaint, history, finding or diagnosis of a 
sinus condition.  

The Veteran's statements are to the combined effect that he 
received treatment for a sinus condition in service and post-
service discharge.  

Current Application and Legal Analysis

As the application to reopen the claim of service connection 
for a sinus condition was received in 2004, the current 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 applies. 

The additional relevant evidence, presented since the rating 
decision in January 2002, consists of the following exhibits:

VA medical records starting in 2004 show that in March 2005, 
the Veteran reported a history of an acquired nasal deformity 
in 1968.  He reported a nasal injury in the military.  The 
Veteran complained of nasal airway obstruction and allergic 
rhinitis.  The impression was deviated septum and acquired 
nasal deformity.  In April 2005, the Veteran was diagnosed 
with pan sinusitis.  In May 2005, the Veteran underwent 
surgery for a deviated septum and an acquired nasal 
deformity.  Treatment records document treatment for 
recurrent sinus infection and nasal allergies.  

The evidence submitted in support of the Veteran's 
application to reopen consists of documentation of a post-
service sinus disability, the absence of which was the basis 
for the prior denial of the claim.  Thus the evidence is new 
evidence as it was not previously submitted to the RO, and it 
is material because the evidence relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
of a sinus condition post-service discharge. This is in 
addition to medical reports from his treating clinicians, who 
indicated, at least by history, that the Veteran incurred an 
in-service nasal injury.  The Board finds that the additional 
evidence in question is new because it was not previously 
submitted to agency decisionmakers and is neither cumulative 
nor redundant.  Also, some of the evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the Veteran's claim in that it suggests that the 
Veteran's current sinus condition may be related to an in-
service injury.  Accordingly, the claim of service connection 
for a sinus condition is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

The Board will review the record for the claim of service 
connection for a sinus condition on the merits. 

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Sinus Condition

The service treatment records show that in April 1969, a 
clinician recorded complaints of acute sinusitis and 
gastroenteritis.  He was treated with antibiotics and 
released.  The remainder of the service medical records, to 
include the August 1970 separation examination report, 
contains no complaint, history, finding or diagnosis of a 
sinus disorder.  

Although acute sinusitis was noted during service, the 
service treatment records lack the combination of 
manifestations sufficient to constitute a chronic sinus 
disorder and sufficient observation to establish chronicity 
in service as distinguished from merely isolated findings.  
As chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).

After service, VA medical records starting in 2004 show that 
in March 2005, the Veteran reported a history of an acquired 
nasal deformity in 1968.  He subsequently related a nasal 
injury in the military.  The Veteran complained of nasal 
airway obstruction and allergic rhinitis.  The impression was 
deviated septum and acquired nasal deformity.  In April 2005, 
the Veteran was diagnosed with pan sinusitis.  In May 2005, 
the Veteran underwent surgery for a deviated septum and an 
acquired nasal deformity.  Treatment records document 
treatment for recurrent sinus infection and nasal allergies.  
The period without documented sinus related complaints from 
1970 to 2004 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Indeed, this absence of 
documented treatment is found to be more probative than the 
Veteran's current recollection of symptomatology dating back 
to the distant past.  Thus, continuity has not been 
established, either by the treatment records or the Veteran's 
own statements.  Moreover, no competent evidence of record 
causally relates any current sinus disability to active 
service.

The Veteran himself believes that he currently suffers from a 
sinus disability that originated in service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The Veteran is claiming entitlement to service connection for 
hypertension.  
As indicated under 38 C.F.R. § 4.104, Diagnostic Code 7101, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  

The service treatment records show that on separation form 
service, his blood pressure tested at 132/78.  The service 
medical records do not document hypertension by complaint, 
finding, or history, and blood pressure readings were shown 
to be normal on all general physical examinations.

Accordingly, on the basis of the service treatment records, 
hypertension was not affirmatively shown to have been present 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

As chronicity in service is not otherwise adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  

After service, VA medical records starting in 2003 show 
diagnosis of and treatment for hypertension.  However, there 
is no medical evidence of hypertension within the initial 
post-service year to a compensable degree to warrant service 
connection for hypertension as a chronic disease under 38 
U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of hypertension after service under 38 C.F.R. § 3.303(d), 
there is no competent evidence that associates or links the 
currently diagnosed hypertension to service.  

To the extent that the Veteran relates his hypertension to 
service, the Veteran's statements are not competent evidence 
on the question of medical causation, that is, whether the 
current hypertension is related to isolated elevated blood 
pressure readings during service.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372,  (Fed. Cir. 2007).  

As the Board may consider only medical evidence when it comes 
to a question of medical causation regarding a disability 
such as hypertension, which is not capable of lay 
observation, and for the reasons expressed, there is no 
competent evidence favorable to the claim of service 
connection for hypertension, initially diagnosed more than 
one year after service.  The preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Ruptured Disc

At a personal hearing, the Veteran testified that in service 
he was kicked in the back, ribs and teeth during a training 
exercise.  He reported that he was treated at the Army 
Medical Center in Germany.  

The service treatment records do not document a back 
disability, to include a ruptured disc or a back injury as 
described at the hearing by the Veteran.  At the time of 
separation examination in August 1970, his musculoskeletal 
evaluation was normal.  Accordingly, on the basis of the 
service treatment records, hypertension was not affirmatively 
shown to have been present in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

After service, private medical records first show treatment 
for the back in 2000, after he was involved in motor vehicle 
accidents in January 2000 and in March 2001.  In March 2001, 
the Veteran complained of pain in the neck and back.  X-rays 
revealed severe degenerative disc disease at C6-C7, and 
multiple degenerative discs with spurring at the thoracic 
spine.  VA records in 2003 recorded neck and mid back pain 
for 3 years.  An April 2005 MRI of the cervical spine 
revealed tiny disc protrusions at the C5-C6 and C6-C7 level 
with significant encroachment, and mild to moderate 
multilevel disc disease.  An MRI of the lumbar spine showed 
multilevel degenerative disc disease, L3 and L4.  A December 
2006 MRI of the thoracic spine revealed multilevel 
degenerative disc disease and spondylosis, along with mild 
degenerative wedging of several vertebral bodies, resulting 
in mild senile kyphosis.  Medical treatment included nerve 
block and epidural steroid injections.

However, before that, a period without documented back 
complaints from 1970 to 2000 is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); See 
Maxson, supra.  Indeed, this absence of documented treatment 
is found to be more probative than the Veteran's current 
recollection of symptomatology dating back to the distant 
past.  Thus, continuity has not been established, either by 
the treatment records or the Veteran's own statements.  
Moreover, no competent medical evidence of record causally 
relates the current back condition, to include a ruptured 
disc, to active service.

To the extent that the Veteran relates his ruptured disc to 
service, the Veteran has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, there is no showing of back arthritis within 
the one-year period following separation from service to 
enable a grant of service connection on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder

Regarding post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The evidence necessary to establish that the claimed in-
service stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed in-service stressor is related to 
combat, the Veteran's lay testimony regarding the reported 
in-service stressor must be accepted as conclusive evidence 
as to its actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, a Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressor.  Moreau, 9 
Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Veteran's service treatment records do not contain any 
complaint, history, diagnosis or finding consistent with a 
psychiatric disorder, to include post-traumatic stress 
disorder.  On the basis of the service treatment records, 
post-traumatic stress disorder is not affirmatively shown to 
be present during service.  38 U.S.C.A.  1110; 38 C.F.R. § 
3.303(a).

To the extent that the Veteran declares that he has post- 
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. § 3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the Veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

A December 2004 post-traumatic stress disorder screening was 
negative.  On evaluation in March 2005, the clinician noted 
an impression of recurrent major depressive disorder, post-
traumatic stress disorder, and other medical problems.  On 
mental health evaluation for post-traumatic stress disorder 
in July 2005, the psychiatrist noted that the Veteran 
described routine Army duties while in a non-combat role and 
stated the level of what may be considered trauma was 
unremarkable compared with other Veterans in comparable non-
combat positions.  The psychiatrist concluded that the 
clinical picture presented by the Veteran did not support a 
finding of post-traumatic stress disorder.  However, on 
mental health evaluation in January 2006, the clinician noted 
that the Veteran endorsed more symptoms than required for a 
diagnosis of post-traumatic stress disorder.  His condition 
was by DSM IV standards, considered severe and chronic.  

Although there is conflicting medical evidence as to whether 
the Veteran suffers from post-traumatic stress disorder, the 
Board finds that there is competent medical evidence of a 
diagnosis of post-traumatic stress disorder recorded after 
2005.  This does not end the inquiry because in order to 
establish service connection for post-traumatic stress 
disorder under 38 C.F.R. § 3.304(f), there must be credible 
supporting evidence of the occurrence of the in-service 
stressor to support the diagnosis and medical evidence to 
link the in-service stressor to the current diagnosis.  
38 C.F.R. § 3.304(f). 

The Veteran's service personnel records show that he served 
in Germany from May 1968 to December 1970.  He was awarded 
the National Defense Service Medal. The evidence shows that 
the Veteran was given a security clearance for guard duty at 
site 33, on December 4, 1970.  

While the Veteran served during a period of war, there is no 
evidence, nor does the Veteran contend, that he was in 
combat.  Thus, as the Veteran did not engage in combat, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

In April 2004, the Veteran reported witnessing the death of 
an Army soldier in a helicopter crash during service.  

On evaluation in March 2005, the Veteran reported that in 
active duty he served as a nuclear technician in charge of 
detonating the warhead.  He also related witnessing a 
helicopter crash, a man who shot himself in the hand, and 
seeing people killed.  

On mental health evaluation for post-traumatic stress 
disorder in July 2005, the Veteran reported that while 
stationed in Germany he would occasionally see spies near the 
border.  He also related recollections of a small arms fire 
discharge while on a drill, with no casualties, and a friend 
dying of alcohol poisoning.  The Veteran described being 
designated as a mock prisoner during a drill, and being tied 
up and put in a box.  He also reported seeing a helicopter 
crash during a drill, although he denied going near it.  The 
Veteran reported being tasked with cleaning an officer's car 
after it crashed and finding a finger in the car.  

In January 2006, the Veteran stated that while stationed in 
Germany, he was in a bunker when a firefight broke out 
between soldiers in his own forces.  He reported that while 
on guard duty, he was under orders to shoot anyone who tried 
to enter the perimeter, or anyone entering without proper 
authority, to include fellow Americans.  He also related 
transporting prisoners and being told that if a prisoner 
escaped, he would serve that prisoner's sentence.  

In statements and in testimony provided at hearing, the 
Veteran reiterated the previously reported stressors, and 
added that when he returned home from active duty, he was 
hitchhiking while wearing his military uniform and was spat 
on.  He also reported that during training exercises, he was 
kicked in the ribs, tied upside down from a tree and put in a 
box.  The Veteran testified that while stationed at site 33 
in Bamburg, Germany, he was told that if killed spies he 
would get a carton of cigarettes and get assigned to a duty 
location anywhere he wanted.  He related an incident when a 
German spy shot at him and he fired back.  He could not 
recall the full names of individuals involved or other 
specifics regarding that incident, nor details pertaining any 
other reported stressor.

Regarding the in-service stressors, the Veteran has provided 
anecdotal information only.  Without more specific 
information as to the dates, locations, or names of 
individuals involved, a meaningful search of military records 
in Federal custody is not possible.  In fact, in April 2008, 
the RO found that the stressor information provided by the 
Veteran was insufficient to forward to the Federal custodian 
of service records for verification of the stressors.  

There is nothing in the claims file that supports a finding 
that any in-service stressor took.  As the Veteran's 
statements alone can not establish the occurrence of the 
in-service stressors, and as the record does not contain 
credible supporting evidence from any other source of the in-
service stressors, the Board rejects the current diagnosis of 
post-traumatic stress disorder based on the claimed 
stressors.  For these reasons, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above stated reasons, the claim fails and as the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).
  
Depression

The evidence of record also fails to show that service 
connection for the Veteran's depression is warranted.  Again, 
as noted above, a review of the Veteran's service treatment 
records show no complaint, finding, or history of a 
psychiatric condition, to include depression.  On the basis 
of the service treatment records, depression was not 
affirmatively shown to be present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service in December 2004 the Veteran was diagnosed with 
major depressive disorder.  A VA clinical note in November 
2004 recorded a history of depression.  In January 2004, a 
psychiatrist noted that the Veteran suffered from depression 
and irritability due to chronic mid back pain.  Other 
stressors listed included loss of a business, financial 
trouble, and having a son in Iraq.  The impression was major 
depressive disorder.  

A diagnosis of depression was first recorded in 2004, 
approximately 34 years after service.  The absence of 
documented complaints of depression from 1970 to 2004, weighs 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).  Also, 
there is no competent medical evidence that causally links 
the diagnosis of major depressive disorder to service.  The 
post service treatment reports are negative in this regard.

To the extent that the Veteran relates his depression to 
service, where, as here, the determinative issue involves a 
question of a medical diagnosis or of medical causation, 
competent medical evidence is required to substantiate the 
claim.  The Veteran as a lay person is not competent to offer 
an opinion on a medical diagnosis or on medical causation, 
and consequently his statements to the extent that he relates 
his current depression to service do not constitute medical 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

There is no favorable medical evidence that the Veteran's 
depression is related to service.  The preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).






Claims Based on Ionizing Radiation Exposure

Stomach Problems

The service treatment records show that in April 1969, the 
Veteran was treated for acute sinusitis and gastroenteritis.  
The service medical records, to include the August 1970 
separation examination report, are otherwise negative for a 
complaint, finding, or history of stomach problems.  While 
the service treatment records document an instance of 
gastroenteritis in April 1964, it is apparent that the 
condition resolved, and the service treatment records lack 
the combination of manifestations sufficient to identify 
stomach problems and sufficient observation to establish 
chronicity in service as distinguished from merely isolated 
findings.  38 C.F.R. § 3.303(b).

After service, VA records in 2004 reflect complaints of 
belching and gastroesophageal reflux disease.  The lengthy 
period without documented complaints from 1970 to 2004 is 
persuasive evidence against continuity of symptomatology of 
the claimed disabilities.  38 C.F.R. § 3.303(b); See Maxson, 
supra.  Moreover, no competent evidence of record causally 
relates the claimed condition, first noted years after 
service, to active service.  38 C.F.R. § 3.303(d).

However, the thrust of the Veteran's claim is that his 
current stomach problems are due to exposure to ionizing 
radiation in service.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases that 
are presumptively service-connected when specific to 
radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed Veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

There are three prescribed radiation-risk activities: (i) 
Onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (ii) The occupation of 
Hiroshima or Nagasaki, Japan, by the United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946; and (iii) Internment as a prisoner of war in 
Japan during World War II.  Id.

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

In this case, the Veteran alleges that he had radiation 
exposure due to service at site 33 in Bamburg, Germany, where 
he was on guard duty of nuclear weapons.

Initially, the Veteran does not assert that his claimed 
stomach problems are a result of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in this matter.

The Veteran alleges that he suffers from stomach problems as 
due to exposure to ionizing radiation (i.e. nuclear weapons).  
However, the Board notes that the claimed disability are not 
subject to the presumptive provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Specifically, the Board 
notes that the appellant was not involved in a "radiation- 
risk activity" as defined by 38 C.F.R. § 3.309(d). There is 
no evidence in the record that the appellant participated in 
tests involving the atmospheric detonation of nuclear devices 
or that he served in Hiroshima or Nagasaki, Japan beginning 
on August 6, 1945, and ending on July 1, 1946.  The Veteran 
has alleged that he was exposed to ionizing radiation while 
on guard duty at site 33 which had nuclear weapons.  This is 
not considered a "radiation-risk activity" as defined by 38 
C.F.R. § 3.309(d).

Additionally, the Veteran's claimed stomach problems are not 
listed as one of the "radiogenic diseases" pursuant to 38 
C.F.R. § 3.311.

Exposure to radiation in service is also a prerequisite to a 
successful claim pursuant to 38 C.F.R. § 3.311(b).  There is 
no evidence that the Veteran was exposed to radiation in 
service as he claims.  Service records do not show any 
exposure to radiation while in service.  Furthermore, the 
appellant has not submitted an independent dose estimate from 
any source.  The record establishes that the appellant was 
not exposed to radiation and there is no dose estimate to be 
reviewed.  See 38 C.F.R. § 3.311.  Accordingly, the only 
remaining avenue for entitlement to service connection for 
stomach problems is under the theory that it was caused by 
exposure to radiation under 38 U.S.C.A. § 1110, 38 C.F.R. § 
3.303(d).  Although the Veteran is competent to report that 
he worked around nuclear weapons, he has not laid a factual 
foundation to establish exposure to radiation.

There is no competent evidence that the Veteran's stomach 
problems were manifest during service.  In addition, there 
are no complaints or findings for stomach problems within one 
year of separation from service.  Rather, the evidence 
demonstrates a remote, post-service onset of the claimed 
disability.  

The Board has considered the Veteran's statements as to why 
he believes he currently suffers from stomach problems as 
related to service.  He is certainly competent to state that 
he experienced stomach problems in service.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, his assertion that the 
stomach problems resulted from exposure to nuclear weapons is 
not competent evidence.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board finds that the etiology of the Veteran's stomach 
problems first manifested nearly 34 years after service is 
far too complex a medical question to lend itself to the 
opinion of a layperson.

For the above reasons, the preponderance of the evidence is 
against the claim of service connection for stomach problems 
based on ionizing radiation exposure and the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

Arthritis of Multiple Joints

The service treatment records, to include the August 1970 
separation examination report, contain no complaint, finding, 
or history of arthritis of the joints.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

After service, degenerative joint disease of the elbow was 
first documented in April 1999, and degenerative joint 
disease of the spine was noted in 2004.  The period without 
documented complaints from 1970 to 1999 is persuasive 
evidence against continuity of symptomatology of the claimed 
disabilities.  38 C.F.R. § 3.303(b); See Maxson, supra.  
Also, arthritis of the joints was not shown within the one-
year period following separation from service to enable a 
grant of service connection on a presumptive basis.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, no 
competent evidence of record causally relates arthritis of 
the joints, first noted after service, to active service.  38 
C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for 
arthritis of the joints as due to exposure to ionizing 
radiation in service at site 33 in Bamburg, Germany, where he 
was on guard duty of nuclear weapons.

Initially, the Board notes that arthritis of the joints is 
not subject to the presumptive provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Moreover, as noted above, 
the Board determined that the Veteran was not involved in a 
"radiation- risk activity" as defined by 38 C.F.R. § 
3.309(d). 

Additionally, the Veteran's arthritis of the joints is not 
listed as one of the "radiogenic diseases" pursuant to 38 
C.F.R. § 3.311.

There is no competent evidence that arthritis of multiple 
joints was manifest during service.  In addition, there are 
no complaints or findings for arthritis of multiple joints 
within one year of separation from service.  Rather, the 
evidence demonstrates a remote, post-service onset of the 
claimed disability. 

The Board has considered the Veteran's statements as to why 
he believes he currently suffers from arthritis of multiple 
joints as related to service.  However, his suggestion that 
arthritis resulted from exposure to nuclear weapons, is not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board 
finds that the etiology of arthritis of multiple joints, 
first manifested nearly 30 years after service is far too 
complex a medical question to lend itself to the opinion of a 
layperson.

For the above reasons, the preponderance of the evidence is 
against the claim of service connection for arthritis of 
multiple joints based on ionizing radiation exposure and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b).

Memory and Liver Problems

The service medical records, to include the August 1970 
separation examination report, contain no complaint, finding, 
or history of liver or memory problems.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Although in 2003, liver enzymes were found to be elevated due 
to medication, and VA records in 2004 reflect complaints of 
memory problems and findings of a fatty liver, there is no 
currently diagnosed liver or memory disability.

In the absence of proof of any currently diagnosed 
disability, there is no valid claim of service connection for 
liver and memory problems due to exposure to ionizing 
radiation in service.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

As there is no favorable evidence of a currently diagnosed 
liver or memory disability, the preponderance of the evidence 
is against the claims and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Dental Treatment Purposes

The Veteran contends that he is entitled to service 
connection for dental treatment purposes, for loose teeth, as 
due to trauma.  The Veteran testified at the October 2008 
hearing, that during a training exercise, he was kicked in 
the face and teeth.  Thereafter he states that he was treated 
in service for dental problems as a result of this injury.  

Many years after service, in April 2005, a VA clinician noted 
that the Veteran's dentition was poor.  Clinical reports 
reflect that the Veteran was having problems with his teeth 
and/or dentures.  

Service connection for dental disability will be established 
under the following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will 
be considered service- connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.  (b) The 
rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active 
service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other 
in-service trauma, or whether the Veteran was interned as 
a prisoner of war.  (c) In determining service connection, 
the condition of teeth and periodontal tissues at the time 
of entry into active duty will be considered.  Treatment 
during service, including filling or extraction of a 
tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed 
after 180 days or more of active service.  (d) The 
following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as 
normal at entry will be service- connected if they were 
filled or extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will be 
service- connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service.  (3) Teeth noted as carious but restorable 
at entry will not be service- connected on the basis that 
they were filled during service.  However, new caries that 
developed 180 days or more after such a tooth was filled 
will be service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry 
as non- restorable will not be service-connected, 
regardless of treatment during service.  (6) Teeth noted 
as missing at entry will not be service connected, 
regardless of treatment during service.  (e) The following 
will not be considered service- connected for treatment 
purposes:  (1) Calculus;  (2) Acute periodontal disease;  
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and  (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 
days or more of active service.  (f) Teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or 
more of active service.

38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the 
Chief, Dental Service, for beneficiaries defined in 38 
U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in this section.  (a) Class I. Those 
having a service-connected compensable dental disability 
or condition, may be authorized any dental treatment 
indicated as reasonably necessary to maintain oral health 
and masticatory function.  There is no time limitation for 
making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  (b) Class II. 
(1)(i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or 
air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after 
such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that 
the Veteran was provided, within the 90- day period 
immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination 
to be needed, and (D) Department of Veterans Affairs 
dental examination is completed within six months after 
discharge or release, unless delayed through no fault of 
the Veteran.  (ii) Those Veterans discharged from their 
final period of service after August 12, 1981, who had 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of 
active military service, may apply for treatment of 
service- connected noncompensable dental conditions 
relating to any such periods of service within 90 days 
from the date of their final discharge or release.  (iii) 
If a disqualifying discharge or release has been corrected 
by competent authority, application may be made within 90 
days after the date of correction.  (2)(i) Those having a 
service- connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable 
condition, but only if  (A) They were discharged or 
released, under conditions other than dishonorable, from a 
period of active military, naval or air service of not 
less than 180 days.  (B) Application for treatment is made 
within one year after such discharge or release.  (C) 
Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, 
unless delayed through no fault of the Veteran.  (ii) 
Those Veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service- 
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after 
the date of correction.  (c) Class II (a).  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated 
as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
(d) Class II (b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.  (e) Class II 
(c).  Those who were prisoners of war for 90 days or more, 
as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
(f) Class IIR (Retroactive).  Any Veteran who had made 
prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable 
dental conditions, but was denied replacement of missing 
teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following conditions:  
(1) Application for such retroactive benefits is made 
within one year of April 5, 1983.  (2) Existing Department 
of Veterans' Affairs records reflect the prior denial of 
the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  (g) 
Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be 
authorized dental treatment for only those dental 
conditions, which, in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability.  (h) Class IV.  
Those whose service- connected disabilities are rated at 
100% by schedular evaluation or who are entitled to the 
100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  (i) Class V. A 
Veteran who is participating in a rehabilitation program 
under 38 U.S.C. chapter 31 may be authorized such dental 
services as are professionally determined necessary for 
any of the reasons enumerated in Sec. 17.47(g).  (j) Class 
VI.  Any Veterans scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. 
may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition 
currently under treatment.

38 C.F.R. § 17.161.

Analysis

The Veteran seeks service connection for dental disability 
for purposes of receiving VA dental treatment.  In essence 
The Board will thus analyze the classes of dental treatment 
under which the Veteran could be eligible in turn to see if 
he currently meets the criteria for any of them.  See 38 
C.F.R. § 17.161. 

Class I dental treatment is available only for those Veterans 
who have a service-connected compensable dental disability or 
condition.  Service medical records do not show that the 
Veteran incurred any dental problems in service that could 
not be classified as treatable carious teeth, replaceable 
missing teeth, dental or alveolar abcesses or periodontal 
disease as there is no evidence that the teeth the Veteran 
had extracted are not replaceable. 

The Veteran claims dental trauma in service after he was 
beaten.  The service dental records show dental treatment, to 
include extraction of 2 of his molars, and a wisdom tooth 
that was surgically removed.  However, neither the service 
dental records nor service treatment records, document an 
injury to the teeth or a beating as described by the Veteran.  
Thus, since replaceable teeth cannot be service connected for 
compensation purposes but only for treatment purposes (and in 
the latter case, only if the Veteran's dental condition meets 
the criteria from one of the other classes of eligibility for 
treatment currently under discussion), it is not established 
that the Veteran had a dental injury or problem in service 
for which service-connected compensation can be granted (see 
38 C.F.R. § 3.381(a), along with 38 C.F.R. § 3.303, requiring 
an established injury in service).  Consequently, the Veteran 
does not meet the criteria for Class I dental treatment.

Turning to Class II, the Veteran was discharged from service 
prior to October 1, 1981 and there is no evidence of record 
suggesting that he filed an application for dental treatment 
within one year of discharge.  The Veteran's claim of service 
connection for dental disability was received in 2004.  Thus, 
he does not qualify for treatment under Class II, regardless 
of whether he meets any of the other Class II criteria.  The 
Veteran also cannot qualify for treatment under Classes IIA, 
IIB, and IIC as he does not have dental disability resulting 
from combat wounds or service trauma and was not a prisoner 
of war.  Additionally, he is not eligible for treatment under 
Class IIR as it is not shown that he made any applications 
for dental treatment prior to the instant claim.

The Veteran also is not eligible for treatment under Class 
III as there is no evidence of record (nor has the Veteran 
alleged) that his dental problems have had any direct and 
material negative effect on any of his service connected 
disabilities.  The Veteran is currently in receipt of service 
connection for tinnitus and bilateral hearing loss, with a 
combined disability rating of 10 percent, effective October 
2004, and thus is not eligible for dental treatment under 
Class IV.  The Veteran is also not eligible for treatment 
under V as there is no evidence that he has participated or 
is participating in a rehabilitation program under 38 U.S.C. 
Chapter 31.  Turning to Class VI, there is no evidence of 
record showing that the Veteran's dental problems are 
complicating a medical condition being treated under 38 
U.S.C. Chapter 17 (i.e. the chapter governing access to, and 
provision of, VA health care) nor has the Veteran made any 
such allegation.  Consequently, he is not eligible for 
treatment under Class VI.

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 




Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Hearing Loss

The rating for hearing loss is determined under the criteria 
in 38 C.F.R. §§ 4.85 and 4.86.

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85. 

The "puretone threshold average" as used in Tables VI, is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing.  An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

Analysis

The record contains VA audiological evaluations, dated in 
August 2005 and July 2008.

In August 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 10, 15, 20, and 30, respectively; and in the 
LEFT ear 15, 15, 20, and 20, respectively.  The puretone 
threshold average in the right ear was 19 and the average in 
the left ear was 18.  Speech discrimination in the right ear 
was 100 percent and 100 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 19 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 100 percent is in the 
range of between 92 and 100 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 18 is 
in the range of between 0 to 41 average pure tone decibel 
loss, and the speech discrimination scores of 100 percent is 
in the range of between 92 and 100 percent speech 
discrimination, which yields a numerical designation of  I. 

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

In July 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 10, 15, 20, and 35, respectively; and in the 
LEFT ear 15, 15, 20, and 35, respectively.  The puretone 
threshold average in the right ear was 20 and the average in 
the left ear was 21.  Speech discrimination in the right and 
left ear was 100 percent.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
ear as the average puretone decibel loss of 20 is in the 
range of between 0 to 41 average pure tone decibel loss, and 
the speech discrimination score of 100 percent is in the 
range of between 92 and 100 percent speech discrimination.  

For the left ear, the average puretone decibel loss of 21 is 
in the range of between 0 to 41 average pure tone decibel 
loss, and the speech discrimination scores of 100 percent is 
in the range of between 92 and 100 percent speech 
discrimination, which yields a numerical designation of  I. 

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

At no time during the appeal has audiological testing shown 
that the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz to be 55 
decibels or more, nor the puretone threshold at 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Thus an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86.

Based on the VA test results there is no factual basis for 
staged ratings at any time during the appeal.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them or not, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disabilities are 
inadequate.  There must be a comparison between the level of 
severity and symptomatology of the service-connected 
disabilities with the established criteria.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" with respect to any of the disorders at 
issue.  38 C.F.R. § 3.321(b)(1).  The record lacks evidence 
that the Veteran's bilateral hearing loss has resulted in 
marked interference with his ability to work (beyond that 
contemplated with the regular rating criteria) or 
necessitated frequent hospitalization.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See 38 U.S.C.A. § 1155;  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for ureterolithiasis claimed as 
kidney stones is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for Asiatic flu is not reopened, 
and the appeal is denied.

As new and material evidence has been presented, the claim of 
service connection for a sinus condition is reopened and to 
this extent only, the appeal is granted.

On the merits of the claim, service connection for a sinus 
disorder is denied.

Service Connection for hypertension is denied.

Service connection for a ruptured disc is denied. 

Service connection for post- traumatic stress disorder is 
denied.  

Service connection for depression is denied.

Service connection for arthritis of multiple joints as due to 
exposure to ionizing radiation is denied.  

Service connection for liver problems as due to exposure to 
ionizing radiation is denied.  

Service connection for memory problems as due to exposure to 
ionizing radiation is denied.  

Service connection for stomach problems as due to exposure to 
ionizing radiation is denied.  

Service connection for a dental disability for treatment 
purposes is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
ROBERT O'BRIEN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


